Exhibit 10.1

PLAYA HOTELS & RESORTS N.V.

2017 OMNIBUS INCENTIVE PLAN

TIME-BASED RESTRICTED SHARES AGREEMENT

COVER SHEET

Playa Hotels & Resorts N.V. (the “Company”) hereby grants Shares to the Grantee
named below, subject to the vesting and other conditions set forth below (the
“Restricted Shares”). Additional terms and conditions of the Restricted Shares
are set forth on this cover sheet and in the attached Time-Based Restricted
Shares Agreement (together, the “Agreement”), and in the Playa Hotels & Resorts
N.V. 2017 Omnibus Incentive Plan (as amended from time to time, the “Plan”).

 

Grant Date:     Name of Grantee:     Number of Restricted Shares:     Vesting
Schedule:   Subject to your continued Service through each of the applicable
vesting dates, one-third (1/3) of the Restricted Shares shall vest on each of
the first three anniversaries of the Grant Date, provided that if the number of
Restricted Shares is not divisible by three, then no fractional Shares shall
vest and the installments shall be as equal as possible with the smaller
installments vesting first.

By your signature below, you agree to all of the terms and conditions described
in this Agreement and in the Plan (a copy of which is also attached). You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent.

 

Grantee:             Date:            (Signature)          Company:          
    Date:            (Signature)          Name:               Title:           
  

Attachment

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PLAYA HOTELS & RESORTS N.V.

2017 OMNIBUS INCENTIVE PLAN

TIME-BASED RESTRICTED SHARES AGREEMENT

 

Restricted Shares    This Agreement evidences an award of time-based Restricted
Shares in the number set forth on the cover sheet and subject to the terms and
conditions set forth in this Agreement, the Plan and on the cover sheet.
Transfer of Unvested Restricted Shares    To the extent not yet vested,
Restricted Shares may not be sold, assigned, transferred, pledged, hypothecated,
or otherwise encumbered, whether by operation of law or otherwise, nor may the
Restricted Shares be made subject to execution, attachment, or similar process.
If you attempt to do any of these things, you will immediately and automatically
forfeit your Restricted Shares. Issuance   

The Company will issue your Restricted Shares in the name set forth on the cover
sheet.

 

The issuance of the Restricted Shares will be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates, with the understanding that any ownership of Shares is
mandatorily registered in the Company’s shareholder register. Any unvested
Restricted Shares shall bear the appropriate restrictions imposed by this
Agreement. As your interest in the Restricted Shares vests, the recordation of
the number of Restricted Shares attributable to you will be appropriately
modified if necessary.

Vesting   

Your Restricted Shares will vest in accordance with the vesting schedule set
forth on the cover sheet of this Agreement, so long as you continue in Service
on each applicable vesting date set forth on the cover sheet.

 

Notwithstanding the vesting schedule set forth on the cover sheet of this
Agreement, and except as provided below in this paragraph, if, after the first
anniversary of the Grant Date, the Company terminates your Service without Cause
(as defined below), your Service terminates due to your death or Disability, or
you terminate your Service for Good Reason (as defined below) (such termination,
a “Qualified Termination”), then the Restricted Shares will become vested as of
the date of the termination of your Service on a pro rata basis, determined
based on the quotient obtained by dividing (i) the sum of (A) number of days of
Service completed by you from the Grant Date to the date of your termination of
Service plus (B) the lesser of 365 days and the number of days that remain until
the third



--------------------------------------------------------------------------------

  

anniversary of the Grant Date, by (ii) the number of days during the period
commencing on the Grant Date and ending on the third anniversary of the Grant
Date. Notwithstanding the foregoing, if your Qualified Termination occurs within
twenty-four (24) months after a Change in Control in which the Restricted Shares
are assumed by the acquirer or surviving entity in the Change in Control
transaction, then the Restricted Shares will become fully vested as of the date
of your termination of Service.

 

If a Change in Control occurs prior to the third anniversary of the Grant Date
and while you are an Employee, and the Restricted Shares are not assumed by the
acquirer or surviving entity in the Change in Control transaction, then the
Restricted Shares shall become fully vested as of the date of the Change in
Control.

Definitions of Cause and Good Reason   

For purposes of this Agreement, the term “Cause” will mean any of the following:
(i) your conviction of, or the entry of a plea of guilty, first offender
probation before judgment or nolo contendere by you to, any felony or any other
crime involving dishonesty; (ii) fraud, misappropriation, embezzlement or breach
of fiduciary duty by you with respect to the Company or any Affiliate; (iii)
your willful failure, bad faith or gross negligence in the performance of your
assigned duties for the Company or any Affiliate following your receipt of
written notice of such willful failure, bad faith or gross negligence; (iv) your
failure to follow reasonable and lawful directives of the Company or any
Affiliate following your receipt of written notice of such failure; or (v) any
act or omission by you that the Committee reasonably determines to be likely to
have a material adverse impact on the Company’s or any Affiliate’s business or
reputation for honesty and fair dealing; other than an act or failure to act by
you acting reasonably, in good faith and without reason to believe that such act
or failure to act would adversely impact the Company’s or any Affiliate’s
business or reputation for honesty and fair dealing. The Company or an Affiliate
will provide you a period of thirty (30) days following receipt of any written
Cause notification in order to allow you the opportunity to effectuate a cure of
the acts or omissions that form the basis for the determination, but only to the
extent such acts or omissions are capable of cure.

 

For purposes of this Agreement, the term “Good Reason” will mean any of the
following: (i) the assignment to you of substantial duties or responsibilities
materially inconsistent with your position at the Company or the Affiliate that
is your employer or any other action by the Company or such Affiliate which
results in a substantial diminution of your duties or responsibilities as a
senior executive of the Company or such Affiliate; (ii) the Company’s failure to
pay you any base salary or other compensation to which you are entitled for a
period of three



--------------------------------------------------------------------------------

  

(3) business days; or (iii) a material reduction in your base salary. You may
terminate your employment at any time for Good Reason, upon sixty (60) days’
written notice by you to the Company or the Affiliate that is your employer. You
may not terminate your employment for Good Reason hereunder unless and until you
have provided the Company or the Affiliate that is your employer with written
notice of the action which you contend to be Good Reason (which notice must
specify that such action constitutes the basis for a “Good Reason” resignation
hereunder), such written notice is provided within sixty (60) days of the
occurrence of the event which you contend to be Good Reason and the Company or
such Affiliate has failed to reasonably remedy such action within thirty (30)
days of receiving such written notice.

 

Notwithstanding anything contained herein to the contrary, if you have an
employment agreement with the Company or any Affiliate, the terms Cause and Good
Reason will have the meanings set forth in such employment agreement.

Forfeiture of Unvested Restricted Shares    Unless the termination of your
Service triggers accelerated vesting of your Restricted Shares or other
treatment pursuant to the terms of this Agreement or the Plan, you will
immediately and automatically forfeit to the Company all of the unvested
Restricted Shares in the event your Service terminates for any reason.
Forfeiture of Rights    If you should take actions in violation or breach of, or
in conflict with, any employment agreement, non-competition agreement, agreement
prohibiting the solicitation of Employees or clients of the Company or any
Affiliate, confidentiality obligation with respect to the Company or any
Affiliate, material Company policy or procedure, or other agreement with, or
other material obligation to, the Company or any Affiliate, including, without
limitation, the restrictive covenants contained herein, the Committee has the
right to cause an immediate forfeiture of your rights to the Restricted Shares
awarded under this Agreement and any gain realized by you with respect to such
Restricted Shares, and the Restricted Shares shall immediately and automatically
expire. Confidentiality    You acknowledge that you may be furnished or may
otherwise receive or have access to confidential information which relates to
the Company’s or an Affiliate’s past, present or future business activities,
strategies, services or products, research and development; financial analysis
and data; improvements, inventions, processes, techniques, designs or other
technical data; profit margins and other financial information; fee
arrangements; terms and contents of leases, asset management agreements and
other contracts; tenant and vendor lists or other compilations for marketing or
development; confidential



--------------------------------------------------------------------------------

  

personnel and payroll information; or other information regarding
administrative, management, financial, marketing, leasing or sales activities of
the Company or any Affiliate or of a third party which provided proprietary
information to either or both on a confidential basis. All such information,
including any materials or documents containing such information, shall be
considered by the Company, the Affiliates and you as proprietary and
confidential information of the Company and the Affiliates (the “Proprietary
Information”).

 

Notwithstanding the foregoing, Proprietary Information shall not include (i)
information disseminated by the Company or any Affiliate on a non-confidential
basis to third parties in the ordinary course of business; (ii) information in
the public domain not as a result of a breach of any duty by you or any other
person; or (iii) information that the Company or any Affiliate, as the case may
be, does not consider confidential.

 

Both during your employment with the Company and the Affiliates and after the
termination of your employment for any reason (the “Nondisclosure Restricted
Period”), you shall preserve and protect the confidentiality of the Proprietary
Information and all physical forms thereof, whether disclosed to you before this
Agreement is signed or afterward. In addition, you shall not (i) disclose or
disseminate the Proprietary Information to any third party, including employees
of the Company or any Affiliate without a legitimate business need to know; (ii)
remove the Proprietary Information from the Company’s or any Affiliate’s
premises without a valid business purpose; or (iii) use the Proprietary
Information for your own benefit or for the benefit of any third party, in each
of the foregoing cases during the Nondisclosure Restricted Period.

 

Notwithstanding any other provision of this Agreement, you shall not be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that: (A) is made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.

 

Notwithstanding any other provision of this Agreement, if you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the Company’s trade secrets to your attorney and use the trade secret
information in the court proceeding if you: (A) file any document containing the
trade secret under seal; and (B) do not disclose the trade secret, except
pursuant to court order.



--------------------------------------------------------------------------------

   You acknowledge that all the Proprietary Information pre-existing, used or
generated during the course of your employment by the Company and the Affiliates
is the property of the Company and the Affiliates, as the case may be, and you
hold and use such as a trustee for the Company or the Affiliates and subject to
the Company’s and the Affiliates’ sole control. You shall deliver to the Company
or the Affiliates, as applicable, all documents and other tangibles (including
diskettes and other storage media) containing the Proprietary Information (x) at
any time upon request by the Board or the applicable Affiliate during your
employment and (y) immediately upon termination of your employment.
Non-Competition and Non-Solicitation   

The following definitions shall apply for the purpose of this Section:

 

“Competing Business” shall mean (a) acting as an owner or a lessee of hotels,
convention facilities, conference centers or similar facilities; (b) asset or
operational management for hotels, convention facilities, conference centers or
similar facilities, or (c) any other business that the Company or an Affiliate
conducts or contemplates under such business plans as of the date of your
termination of employment with the Company and the Affiliates. Notwithstanding
any provision to the contrary in this Agreement, Competing Business shall
exclude: your ownership of five percent (5%) or less of the outstanding stock of
any publicly traded corporation or other entity; or of an equity interest in any
other entity approved by the Board and listed on Exhibit A attached hereto; or
your service on the Board of Directors of any Affiliate.

 

“Customer” shall mean any hotel, conference center, lodging business, or real
estate investment trust with which the Company or any Affiliate has an existing
lease, sublease, or management contract.

 

“Prospective Customer” shall mean any person or entity to whom you or the
Company or any Affiliate sent or delivered a written sales or servicing
proposal, quote or contract, or with whom you or the Company or any Affiliate
had business contact for the purpose of developing that person or entity into a
customer of the Company or an Affiliate.

 

“Restricted Area” shall mean within Mexico, the Dominican Republic and any other
geographic area included in the Company’s and any Affiliate’s business plans
during your employment with the Company and the Affiliates.

 



--------------------------------------------------------------------------------

  

“Restricted Period” shall mean the period of your employment with the Company
and the Affiliates and a period of twelve (12) months following the expiration,
resignation or termination of your

employment. Notwithstanding the foregoing, if you have an employment agreement
with the Company or any Affiliate, the term Restricted Period will have the
meaning set forth in such employment agreement.

 

“Solicit” shall mean to knowingly solicit, call upon, or initiate communications
or contacts with a person or entity for the purpose of developing or continuing
a business relationship.

 

During the Restricted Period, you shall not engage, directly or indirectly,
either individually or through another person or entity, whether as an owner,
employee, consultant, partner, principal, agent, representative, stockholder or
otherwise, of, in, to or for any Competing Business in the Restricted Area;
provided, however, that you may own less than five percent (5%) of the
outstanding stock of any publicly traded corporation that engages in a Competing
Business.

 

During the Restricted Period, you shall not Solicit, directly or indirectly, on
your own behalf or on behalf of any other person(s), any Customer or Prospective
Customer of the Company or any Affiliate for any line of business that the
Company or any Affiliate conducts or plans to conduct as of the date of your
termination of employment for the purpose of conducting, marketing or providing
for a Competing Business.

 

During the Restricted Period, you shall not, directly or indirectly, solicit or
employ or cause any business, other than an Affiliate, to solicit or employ any
person who is then or was at any time during the two (2)-year period prior to
your termination as an employee of the Company or any of the Affiliates and who
is at the time of such employee’s separation from the Company or any of the
Affiliates, a director, vice president, senior vice president, executive vice
president or similar position of the Company or any of the Affiliates, except to
the extent that such action is undertaken in the ordinary course of hiring
practices (e.g., an employment solicitation that is transmitted generally to the
public or in the industry, rather than one that is targeted directly to any such
Company or Affiliate employee).

 

You acknowledge that you will acquire much Proprietary Information concerning
the past, present and future business of the Company and the Affiliates as the
result of your employment with the Company and the Affiliates, as well as access
to the relationships between the Company and the Affiliates and their respective
clients and employees. You further acknowledge that the business of the Company
and the Affiliates is very competitive and that competition by you in that
business during your employment and the Restricted Period would severely injure
the Company and the Affiliates, as the case may. You understand that the
restrictions contained in this Section are reasonable and are required for the
Company’s and the Affiliates’ legitimate protection, and do not unduly limit his
ability to earn a livelihood.



--------------------------------------------------------------------------------

  

If any court determines that any provision of this Section is invalid or
unenforceable, the remainder of this Section shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. In addition,
if any court or arbitrator construes any portion of this Section to be
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. This Section, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.

 

Notwithstanding any arbitration provisions contained in this Agreement, the
Company and the Affiliates shall have the right and remedy to have the
provisions of this Section specifically enforced by a court of competent
jurisdiction without any requirement to first seek a remedy through arbitration,
including by temporary or permanent injunction, it being acknowledged and agreed
that any such violation may cause irreparable injury to the Company and that
money damages will not provide an adequate remedy to the Company. The Company
shall also have the right to seek damages for any breach of this Section.

 

The Company and its successors and assigns may enforce these restrictive
covenants.

Section 83(b) Election    Under Section 83 of the Code, the Fair Market Value of
the Shares on the date any forfeiture restrictions applicable to such Shares
lapse will be reportable as ordinary income at that time. For this purpose,
“forfeiture restrictions” include the forfeiture as to unvested Restricted
Shares described above. You may elect to be taxed at the time the Restricted
Shares are granted, rather than when such Shares cease to be subject to such
forfeiture restrictions, by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the Grant Date
on the cover sheet of this Agreement. If you are eligible to file an election
and elect to do so, you will have to make a tax payment on the Fair Market Value
of the Shares on the Grant Date. The form for making this election is attached
as Exhibit B hereto. Failure to make this filing within the applicable thirty
(30)-day period will result in the recognition of ordinary income by you as the
forfeiture restrictions lapse.



--------------------------------------------------------------------------------

   YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S,
TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE
RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY CODE SECTION 83(b) ELECTION. Leaves of Absence   

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by Applicable Laws. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

Withholding   

You agree as a condition of this grant of Restricted Shares that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting or the receipt of the Restricted Shares. In the event
that the Company or any Affiliate determines that any federal, state, local or
foreign tax or withholding payment is required relating to the Restricted
Shares, the Company or any Affiliate will have the right to require such
payments from you or withhold such amounts from other payments due to you from
the Company or any Affiliate, or withhold the delivery of vested Shares
otherwise deliverable under this Agreement. You may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or any Affiliate to
withhold Shares otherwise issuable to you or (ii) by delivering to the Company
or any Affiliate Shares already owned by you. The Shares so delivered by you
shall have an aggregate Fair Market Value equal to such withholding obligations.
The maximum number of Shares that may be withheld to satisfy any applicable tax
withholding obligations arising from the vesting of the Restricted Shares may
not exceed such number of Shares having a Fair Market Value equal to the maximum
statutory amount required by the Company to be withheld and paid to any federal,
state, local or foreign taxing authority with respect to such vesting of the
Restricted Shares.

 

Retention Rights    This Agreement and the grant of Restricted Shares evidenced
by this Agreement do not give you the right to be retained by the Company or any
Affiliate in any capacity. The Company or an Affiliate, as applicable, reserves
the right to terminate your Service at any time and for any reason.



--------------------------------------------------------------------------------

Stockholder Rights   

You have the right to vote the Restricted Shares and to receive any dividends
declared or paid on such Shares. Any stock distributions you receive with
respect to unvested Restricted Shares as a result of any stock split, stock
dividend, combination of shares, or other similar transaction shall be deemed to
be a part of the Restricted Shares and subject to the same conditions and
restrictions applicable thereto. Any cash dividends paid on unvested Restricted
Shares you hold on the record date for such dividend shall be held by the
Company and subject to the same conditions and restrictions applicable to your
unvested Restricted Shares; provided that, within thirty (30) days after the
date on which the applicable Restricted Shares vest in accordance with the terms
of this Agreement, such dividends shall be paid to you, without interest. You
will immediately and automatically forfeit such dividends to the extent that you
forfeit the corresponding unvested Restricted Shares. Except as described in the
Plan, no adjustments are made for dividends or other rights if the applicable
record date occurs before an appropriate book entry is made (or your certificate
is issued).

 

Your Restricted Shares grant shall be subject to the terms of any applicable
agreement of merger, liquidation, or reorganization in the event the Company is
subject to such corporate activity, consistent with Section 17 of the Plan.

Legends   

If and to the extent that the Restricted Shares are represented by certificates
rather than book-entry, all certificates representing the Restricted Shares
issued under this grant shall, where applicable, have endorsed thereon the
following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE, AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

To the extent that ownership of the Restricted Shares is evidenced by a
book-entry registration or direct registration (including transaction advices),
such registration, to the extent not held through a depositary, shall contain an
appropriate legend or restriction similar to the foregoing.



--------------------------------------------------------------------------------

Clawback    The Restricted Shares are subject to mandatory repayment by you to
the Company to the extent you are or in the future become subject to (a) any
Company “clawback” or recoupment policy that is adopted to comply with the
requirements of any Applicable Law, rule or regulation, or otherwise, or (b) any
law, rule or regulation which imposes mandatory recoupment, under circumstances
set forth in such law, rule or regulation. Applicable Law    This Agreement will
be interpreted and enforced under the laws of the State of Delaware, other than
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive laws of any
other jurisdiction, including but not limited to the granting and/or issuance of
Shares being governed by Dutch law. The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Restricted Shares. Any prior agreements, commitments,
or negotiations concerning the Restricted Shares are superseded; except that any
written employment, consulting, confidentiality, non-competition,
non-solicitation, and/or severance agreement between you and the Company or any
Affiliate, as applicable, shall supersede this Agreement with respect to its
subject matter.

Data Privacy    To administer the Plan, the Company may process personal data
about you. Such data includes, but is not limited to, information provided in
this Agreement and any changes thereto, other appropriate personal and financial
data about you, such as your contact information, payroll information, and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan. By accepting the grant of Restricted Shares, you
give explicit consent to the Company to process any such personal data.
Electronic Delivery    By accepting the grant of Restricted Shares, you consent
to receive documents related to the Restricted Shares by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, and your consent shall remain in effect
throughout your term of Service and thereafter until you withdraw such consent
in writing to the Company.



--------------------------------------------------------------------------------

Code Section 409A    The grant of Restricted Shares under this Agreement is
intended to comply with Code Section 409A (“Section 409A”) to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement will
be interpreted and administered to be in compliance with Section 409A.
Notwithstanding anything to the contrary in the Plan or this Agreement, neither
the Company, its Affiliates, the Board, nor the Committee will have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on you under Section 409A, and neither the Company, its Affiliates, the
Board, nor the Committee will have any liability to you for such tax or penalty.

By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Plan.



--------------------------------------------------------------------------------

EXHIBIT A

Approved Equity Interests:



--------------------------------------------------------------------------------

EXHIBIT B

GRANTEE ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

The undersigned Grantee hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:

 

1. The name, address, and social security number of the undersigned:

 

  Name:                                   
                                                     
Address:                                   
                                             
    
                                                                          
                         Social Security No. :                              
                               

 

2. Description of property with respect to which the election is being made:

                     common shares in the capital of Playa Hotels & Resorts N.V.
(the “Company”), with a par value of EUR 0.10 per share.

 

3. The date on which the property was transferred is                     ,
20    .

 

4. The taxable year to which this election relates is calendar year 20    .

 

5. Nature of restrictions to which the property is subject:

The shares of common stock are subject to the provisions of a Restricted Shares
Agreement between the undersigned and the Company. The common shares are subject
to forfeiture under the terms of the Restricted Shares Agreement.

 

6. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Treasury Regulations section 1.83-3(h)) was $             per share, for a
total of $            .

 

7. The amount paid by taxpayer for the property was $            .

 

8. The amount to include in gross income is $            .

 

9. A copy of this statement has been furnished to the Company.

Dated:                     , 20    

 

 

Taxpayer’s Signature  

 

Taxpayer’s Printed Name



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION

UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE

The following procedures must be followed with respect to the attached form for
making an election under Section 83(b) of the Internal Revenue Code in order for
the election to be effective:1

1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within thirty (30) days
after the Grant Date of your Restricted Shares.

2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.

 

1  Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.